DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment of 28 May 2021 has been entered.

Claim Objections
Claims 42 and 47 are objected to because of the following informalities. 

Claim 42 recites “the vertical axis windmill towers” and depends from claim 40 which recites “a plurality of vertical axis windmill towers;” for claim terminology consistency purposes, the examiner recommends reciting “the plurality of vertical axis windmill towers” in claim 42.

Claim 47 recites “at least one vertical windmill tower” and also recites “the vertical windmill tower;” for claim terminology consistency purposes, the examiner recommends reciting “the at least one vertical windmill tower” in the second recitation.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 37, 39, 43 and 45-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 34 recites the limitation "the top" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 37 recites the limitation "the at least one blind" in line 1. There is insufficient antecedent basis for this limitation in the claim. 
Furthermore, claim 37 recites “at least one solar panel” and depends from claim 31 which recites “at least one solar panel;” it is not clear if at least one solar panel in claim 37 refers to the same at least one solar panel recited in claim 31 or to an additional and different one.

Claim 39 recites the limitation "the solar energy" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 43 recites “at least one vertical axis windmill tower” and depends from claim 40 which recites “a plurality of vertical axis windmill towers;” it is not clear if at least one vertical axis windmill tower in claim 43 refers to one of the plurality of vertical axis windmill towers recited in claim 40 or to an additional and different one.

Claim 45 recites “at least one solar panel” and depends from claim 40 which recites “at least one solar panel;” it is not clear if at least one solar panel in claim 45 refers to the same at least one solar panel recited in claim 40 or to an additional and different one.
Furthermore, claim 45 recites the limitation "the top" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Furthermore, claim 45 recites “at least one vertical axis windmill tower” and depends from claim 40 which recites “a plurality of vertical axis windmill towers;” it is not clear if at least one vertical axis windmill tower in claim 45 refers to one of the plurality of vertical axis windmill towers recited in claim 40 or to an additional and different one.

Claim 46 recites “at least one solar panel” and depends from claim 40 which recites “at least one solar panel;” it is not clear if at least one solar panel in claim 46 refers to the same at least one solar panel recited in claim 40 or to an additional and different one.
Furthermore, claim 46 recites “at least one vertical axis windmill tower” and depends from claim 40 which recites “a plurality of vertical axis windmill towers;” it is not clear if at least one vertical axis windmill tower in claim 46 refers to one of the plurality of vertical axis windmill towers recited in claim 40 or to an additional and different one.

Claim 47 recites “at least one vertical windmill tower” and depends from claim 40 which recites “a plurality of vertical axis windmill towers;” it is not clear if at least one vertical windmill tower in claim 47 refers to one of the plurality of vertical axis windmill towers recited in claim 40 or to an additional and different one.

Claim 48 depends from canceled claim 21, thereby, rendering claim 48 indefinite. For purposes of examination, claim 48 is interpreted as depending from claim 40.
Furthermore, claim 48 recites the limitation "the at least one blind" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim 49 depends from canceled claim 14, thereby, rendering claim 49 indefinite. For purposes of examination, claim 49 is interpreted as depending from claim 40.

Claim 50 depends from canceled claim 14, thereby, rendering claim 50 indefinite. For purposes of examination, claim 50 is interpreted as depending from claim 40.
Furthermore, claim 50 recites the limitation "the solar energy" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-32, 34-36, 38-40, 43, 45-47 and 49-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6 of Jacob (US 11,022,098 B2) in view of Bardia (US 9,528,498 B2) or Malcolm (US 8,288,884 B1).
 
Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.

For claim 31:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 1
Application claim 31
A vertical axis windmill for interacting with ground level winds, the windmill comprising: 

a rotation unit: 

a rotatable central shaft;

 a plurality of blades, each blade of the plurality of blades having a plate extending from the rotatable central shaft to an outer end, the plate of each blade of the plurality of blades having an upper edge and a lower edge; the plate having a curvature from the upper edge to the lower edge: 

a plurality of openings in the plate of each blade of the plurality of blades; and 

a plurality of flaps, each flap of the plurality of flaps pivotably mounted to the plate of each blade of the plurality of blades to allow movement from an open position allowing air through the plurality of openings to a closed position limiting air through the plurality of openings, 

an end plate secured to the outer end of the plate of each blade of the plurality of blades for redirecting the air associated with the wind, wherein the end plate includes a plurality of vertical flaps, each vertical flap of the plurality of vertical flaps pivotably mounted to the end plate of each blade of the plurality of blades to move from an open position allowing air through a plurality of vertical openings created by the plurality of vertical flaps to a closed position limiting air through the plurality of vertical openings; and a generator for converting the rotation motion of the rotatable central shaft to electrical energy.

A vertical axis windmill comprising:


a rotation unit, the rotation unit including:

a rotatable central shaft;

a plurality of blades, each of the plurality of blades having a plate extending from the rotatable central shaft to an outer end, the plate of each blade of the plurality of blades having an upper edge and a lower edge; the plate having a curvature from the upper edge to the lower edge, 

a plurality of openings in the plate of each blade of the plurality of blades, and

a plurality of flaps, each flap of the plurality of flaps pivotably mounted to the plate of each blade of the plurality of blades, 





an end plate secured to the outer end of the plate of each blade of the plurality of blades for redirecting the air associated with the wind, wherein the end plate includes a plurality of vertical flaps, each vertical flap of the plurality of vertical flaps pivotably mounted to the end plate of each blade of the plurality of blades, and

at least one solar panel.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 31. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 31 is anticipated by patent claim 1, with respect to the broadening aspect, then application claim 31 is obvious over patent claim 1 with respect to the broadening aspect.
	With respect to the additional features recited in application claim 31, patent claim 1 fails to recite the at least one solar panel. However, Bardia teaches a vertical axis windmill (Fig.15) including a rotation unit (11/12/30) and at least one solar panel (152); and, Malcolm teaches a vertical axis windmill (Fig.1) including a rotation unit (11) and at least one solar panel (13). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify vertical axis windmill of Jacob patent claim 1 by having at least one solar panel as taught by Bardia and/or Malcolm thereby increasing the energy production of the vertical axis windmill assembly with an additional solar energy source.
For dependent claims 32, 34-36 and 38-39, the recited limitations are contained in Bardia Fig.15 and/or Malcolm Fig.1, Bardia Fig.15, Malcolm Fig.1, Jacob patent claims 1/6, Jacob patent claim 1, inherently in Bardia Fig.15 and/or Malcolm Fig.1, respectively.


For claim 40:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 2
Application claim 40
A vertical axis windmill for interacting with ground level winds, the windmill comprising: 





a rotation unit: 

a rotatable central shaft;

 a plurality of blades, each blade of the plurality of blades having a plate extending from the rotatable central shaft to an outer end, the plate of each blade of the plurality of blades having an upper edge and a lower edge; the plate having a curvature from the upper edge to the lower edge: 

a plurality of openings in the plate of each blade of the plurality of blades; and 

a plurality of flaps, each flap of the plurality of flaps pivotably mounted to the plate of each blade of the plurality of blades to allow movement from an open position allowing air through the plurality of openings to a closed position limiting air through the plurality of openings, 

an end plate secured to the outer end of the plate of each blade of the plurality of blades for redirecting the air associated with the wind, wherein the end plate includes a plurality of vertical flaps, each vertical flap of the plurality of vertical flaps pivotably mounted to the end plate of each blade of the plurality of blades to move from an open position allowing air through a plurality of vertical openings created by the plurality of vertical flaps to a closed position limiting air through the plurality of vertical openings; and a generator for converting the rotation motion of the rotatable central shaft to electrical energy;

wherein the rotation unit is a plurality of rotation units, each rotation unit of the plurality of rotation units including: a section of the rotatable central shaft, and the plurality of blades is a minimum of three blades equally spaced around 360 degrees from each other around the rotatable central shaft, each of the blades of the plurality of blades orientated in the same direction; a connector between adjacent sections of the rotatable central shaft; and a second connector between the rotation unit of the plurality of rotation units to the generator.

A vertical axis windmill system comprising:

a plurality of vertical axis windmill towers, each of the plurality of vertical axis windmill towers connected to an adjacent tower;
each vertical axis windmill tower including:

a rotation unit, the rotation unit including:

a rotatable central shaft;

a plurality of blades, each of the plurality of blades having a plate extending from the rotatable central shaft to an outer end, the plate of each blade of the plurality of blades having an upper edge and a lower edge; the plate having a curvature from the upper edge to the lower edge;

a plurality of openings in the plate of each blade of the plurality of blades; and

a plurality of flaps, each flap of the plurality of flaps pivotably mounted to the plate of each blade of the plurality of blades;





an end plate secured to the outer end of the plate of each blade of the plurality of blades for redirecting the air associated with the wind, wherein the end plate includes a plurality of vertical flaps;

at least one solar panel.


Thus, it is apparent, for the broadening aspect, that patent claim 2 includes features that are not in application claim 40. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 40 is anticipated by patent claim 2, with respect to the broadening aspect, then application claim 40 is obvious over patent claim 2 with respect to the broadening aspect.
	With respect to the additional features recited in application claim 40, patent claim 2 fails to recite the at least one solar panel. However, Bardia teaches a vertical axis windmill (Fig.15) including a rotation unit (11/12/30) and at least one solar panel (152); and, Malcolm teaches a vertical axis windmill (Fig.1) including a rotation unit (11) and at least one solar panel (13). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify vertical axis windmill of Jacob patent claim 2 by having at least one solar panel as taught by Bardia and/or Malcolm thereby increasing the energy production of the vertical axis windmill assembly with an additional solar energy source.
For dependent claims 43, 45-47 and 49-50, the recited limitations are contained in Bardia Fig.15 and/or Malcolm Fig.1, Bardia Fig.15, Malcolm Fig.1, Jacob patent claims 2/6, Jacob patent claim 2, inherently in Bardia Fig.15 and/or Malcolm Fig.1, respectively.

Relevant Prior Art
A relevant prior art Yeh (US 8,454,314 B2) discloses a vertical axis windmill (column 1 line 64-65), the windmill comprising: a rotation unit (Fig.1): a rotatable central shaft (Fig.1, 3); a plurality of blades (Fig.1, 2), each blade having a plate (Fig.1, rear side plate of 2) extending from the central shaft to an outer end (Fig.1), the plate of each of the blades having an upper edge and a lower edge (Fig.1, upper and lower edges of 2); the plate having a curvature from the upper edge to the lower edge (Fig.1); a plurality of openings (Fig.3, 23) in the plate of each of the blades; and a plurality of flaps (Fig.3, 24), each flap pivotably mounted to the blade to move from an open position (Fig.4/5) allowing air through the plurality of openings to a closed position (Fig.3) limiting air through the plurality of openings; and a generator for converting the rotation motion of the rotatable central shaft to electrical energy (column 1 line 64-65). 
Another relevant prior art reference Fuller (US 8,322,992 B2) discloses a vertical axis windmill (Fig.1). Fuller further teaches a plurality of rotation units (Fig.1 11a/b), a connector (Fig.34, 45) between adjacent sections of rotatable central shaft (Fig.26/34, 37); and a connector (Fig.23, 80) between the rotation unit (Fig.23, rotation unit driving 67) to the generator (Fig.23, 73).
Another relevant prior art reference Saeed et al (US 8,043,499 B2) discloses a vertical axis windmill (Fig.1) including a rotation unit (100) and at least one solar panel (30). 
Another relevant prior art reference Pelken et al (US 8,043,499 B2) discloses a vertical axis windmill (Fig.1) including a rotation unit (14) and at least one solar panel (Fig.15-18). 
Another relevant prior art reference Watanabe (US 9,404,474 B2) discloses a vertical axis windmill (Fig.1) including a rotation unit (not numbered) and at least one solar panel (1300).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745